Detailed Action
The following Non-Final Action is in response to Applicant communication dated 06/24/2021. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.

Status of Claims
Applicant amended claims 1, 12, and 17. Claims 1-23 are pending and rejected as follows. 
Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-23 is maintained. 
	The 35 U.S.C. 103 rejection(s) of claims 1-8, 12-14 and 17-19 are maintained with a revised rejection set forth below addressing the amendments to the claims. Applicant’s arguments are moot in view of the revised rejection herein. 

Response to Remarks
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive and/or moot in view of the revised rejection set forth herein addressing the amendments to the claims. 
Applicant asserts that “amended claim 1 recites a method that is tied to a particular machine or apparatus. Thus, Applicant respectfully submits that claim 1 is directed to statutory subject matter.” (Remarks P. 14). Examiner finds this argument unpersuasive. The additional elements in the claim at most amount to a general purpose computer used to “electronically” 
Applicant asserts that the claims “recite a practical application of the claimed method in terms of at least one computer processor configured to perform popularity predictions in the digital media prediction system, at least one electronic storage medium, and the electronically performed operations of collecting digital media, tracking and collecting data associated with user activity, analyzing the collected digital media and user activity data, updating a prediction model, calculating a long-term popularity track by executing the prediction model, comparing the long-term popularity track to a predetermined threshold, and displaying the long-term popularity track on a graphical user interface, particularly in view of the 2019 Revised Guidance.” (Remarks P. 14). Examiner finds this argument unpersuasive. The elements emphasized by Applicant including the processor, storage medium, and graphical user interface of the “system” are merely used to “electronically” perform the method of popularity prediction, i.e. abstract idea, including the display of data which is merely the use of a general purpose computer as a tool and is insufficient to integrate the recited abstract idea into a practical application (MPEP 2106.05(f)(2): “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);”; MPEP 2106.05(a): “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)”). Further the mere collection of data, e.g. over a network, is merely insignificant extra-solution activity, e.g. data gathering activity performed using the general purpose computer which is insufficient to integrate the recited abstract idea into a practical application. The other elements in the claims being part of the abstract idea itself, e.g. data observations, evaluations/calculations, or judgements, and not additional elements analyzed under step 2A –Prong 2. 
Applicant argues “Second, claim 1 actually recites a digital media prediction system comprising the following elements, which set forth a solution (i.e., a practical application) that is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” (Remarks P. 14). Examiner finds this argument unpersuasive. The claims are directed to predicting popularity of digital media which is business or mathematical solution to a business problem of accurately identifying popular content for use by content producers in providing desirable content to users and not an improvement to the functioning of the computer or computer technology itself (e.g. Spec: [0004]-[0007]: Due to the time sensitive nature of digital media, identifying popular content at early stages is beneficial. For instance, certain content may have longer lifespan compared to other content, and may be referred to “evergreen” content. Because evergreen content maintains popularity over an extended period of time and is reliably of interest to the public, understanding the characteristics of evergreen content may help content producers generate content that gives an audience a better reading experience and attracts more traffic to the content and/or a particular website. Content producers may use evergreen articles to regularly re-promote on social media, update content and statistics when new data is available, and/or serve as context linking URLs and references when editing new articles.). Finding that the additional elements in the claim are merely a general purpose computer used to apply the abstract idea and/or insignificant extra-solution activity as described in further detail herein which is insufficient to provide an improvement to computer technology. 
Applicant argues that “claim 1 recites significantly more than the judicial exception for an abstract idea.” Because “Claim 1 recites a digital media prediction system that solves a particular problem in the field of digital media operations, namely, efficiently and optimally predicting popularity of digital media in a digital media prediction system.” (Remarks P. 15). Examiner finds this argument unpersuasive. The improvement of “efficiently and optimally” e.g. Spec: [0005]-[0007]: Conventional prediction models may struggle to accurately predict popularity in both local and global contexts.; [0070]: Application of the model to a second set of digital media, such as the collected (or archived) set of digital media may be analyzed and it may be determined that one or more of α, β, and γ require updating to accurately predict evergreen media from the second set. Thus, one or more regression models and/or classification models may be weighted according to analysis of the second set and executed to determine one or more updated α, β, and γ parameters.) the mathematical analyses of the data being merely applied on a general purpose computer (MPEP 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.”). 
Applicant argues “Moreover, the combination of elements recited in claim 1 confine the claim to a particular useful application and do not preempt all other possible solutions to the problem solved by the claimed invention.” (Remarks P. 16). Examiner finds this argument unpersusiave. The question of preemption is inherent in the Alice/Mayo framework and although preemption is a concern it is not the sole test for eligibility (MPEP 2106.04(I): “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”). Therefore, the question of eligibility is addressed through the use of the two-part framework as applied herein.
“Applicant respectfully submits that the Examiner has not demonstrated that any of the claimed elements, particularly with respect to the newly recited clarifying features, "represents 
For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection of claims 1-23 is maintained. See rejection below for further detail.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein the prediction model comprises parameters that define a minimum average monthly count of the user activity and control a normalized accumulated count of the user activity” However Applicant’s disclosure fails to provide sufficient written description support for the claims as broadly recited. Finding that the disclosure describes a single prediction model formulated with parameters n, α, β, and γ specifically describing “wherein α may define the minimum guaranteed time segment views, β may control the decreasing rate of the media's views, and γ may define the window size used to smooth sudden media view peaks caused by unpredictable events. In some embodiments, the window size γ may be set to 5. For example, parameter n may be the total number of time segment traffic data to be considered for each digital media.” (Spec: [0019], [0066] and [0070], and claim 9) for predicting popularity and fails to provide sufficient support for any and all “parameters that define a minimum average monthly count of user activity and control a normalized accumulated count of the user activity”. Therefore, the claims are not commensurate in scope with Applicant’s supporting disclosure and are rejected under 35 U.S.C. 112(a) (MPEP 2163(II)(A)(3)(a)(ii): “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998)(holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”). 
Claims 1, 12, and 17 recite “wherein the prediction model comprises parameters that define a minimum average monthly count of the user activity and control a normalized accumulated count of the user activity” however Examiner fails to find sufficient written description support for “a minimum average monthly count of the user activity”. The threshold defining “a minimum number of digital media views”, the parameter α defines a “minimum guaranteed monthly views of the digital content”, and the smoothed time series PV “satisfying an average time segment view as 
    PNG
    media_image1.png
    42
    142
    media_image1.png
    Greyscale
”, i.e. the formula calculates the average of the smoothed time-series (sum of PV/n) constrained to greater than or equal to α, (e.g. Spec. [0015]-[0016]; [0066]) however there is no clear link between these disclosed values/formulas and the specific terminology of “a minimum average monthly count” recited in the claims. Examiner recommends Applicant utilize terminology consistent and commensurate in scope with the terminology in the Specification. 
Claim 12 recites “electronically analyzing, by the at least one computer processor, the digital media using a prediction model to determine at least one characteristic associated with the digital media,” however Applicant’s disclosure fails to describe the prediction model being used “to determine at least one characteristic associated with the digital media”, instead the Specification describes the characteristic as input to update the model (e.g. Spec: [0008]: The instruction may include updating a prediction model using the obtained user activity data and the determined at least one characteristic,). 
Claims 2-11, 13-16, and 18-23 are further rejected under 112(a) by virtue of their dependency on rejected parent claims 1, 12, and 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 15, 16, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 21, and 22 recite the specific formulas and parameters of the prediction model including “wherein α defines a minimum guaranteed monthly count of the user activity, β controls a describing rate of the user activity” however it is unclear if or how α and β in claims wherein the prediction model comprises parameters that define a minimum average monthly count of the user activity and control a normalized accumulated count of the user activity ” in parent claims 1, 12, and 22. For the purpose of examination, Examiner interprets the “parameters” that “define” and “control” the “minimum average monthly count of the user activity” represented by 
    PNG
    media_image2.png
    35
    132
    media_image2.png
    Greyscale
 and the “normalized accumulated count of the user activity” represented by 
    PNG
    media_image3.png
    39
    243
    media_image3.png
    Greyscale
 as including α and β as defined in claims 9, 21, and 22. 
Claims 10-11, 15, 16, 20, and 22-23 are rejected under 112(b) by virtue of their dependency on rejected parent claims 9, 21, and 22. 

Claim Rejections - 35 USC § 101
 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and systems for predicting popularity of digital media. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “system” (claims 1-11), “method” (claims 12-16, 21), and “system” (claims 17-20, 22-23)
Step 2A – Prong 1: Claims 1-23 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 12, and 17:
In independent claim 1: 
analyze the collected digital media and user activity data to determine at least one characteristic associated with the digital media; 
update a prediction model using the obtained data associated with the user activity and the determined at least one characteristic, wherein the prediction model comprises parameters that define a minimum average monthly count of the user activity and control a normalized accumulated count of the user activity;
calculate a long-term popularity track by executing the prediction model;
compare the long-term popularity track to a predetermined threshold; 
determine that the long-term popularity track exceeds the predetermined threshold based upon the comparison; 
[output/provide] the long-term popularity track… (Finding that under the BRI the “track” is best understood to be merely a visualization of trend/time-series data in a data plot (e.g Fig. 6a-b) capable of being drawn using pen and paper as data results/“output” by the user as part of mental/mathematical evaluations and analyses)
Independent claim 12: A method of predicting digital media popularity, comprising: 
Analyzing…the digital media using a prediction model to determine at least one characteristic associated with the digital media, wherein the prediction model comprises parameters that define a minimum average monthly number of views of the digital media and control a normalized accumulated number of views of the digital media; 
Calculating…a long-term popularity track using the analysis of the digital media; and
[output/provide] the long-term popularity track …
Independent claim 17: 
analyze the digital media using a prediction model, wherein the prediction model comprises parameters that define a minimum average monthly number of views of the digital media and control a normalized accumulated number of views of the digital media; 
calculate a long-term popularity track using the analysis of the digital media; and 
[output/provide] the long-term popularity track… 
Dependent claims 2-11, 13-16, and 20-23 recite the same or similar abstract idea(s) as independent claims 1, 12, and 17 with merely a further description of the data values/types analyzed as part of the prediction calculations or analyses of the abstract idea (claims 2-4, 7-11, 13, 15-16, 18, 20-23) and/or additional analyses performed that are further part of the abstract idea including: 
Claim 14: further comprising comparing the long-term popularity track to a predetermined threshold, and determining that the long-term popularity track exceeds the predetermined threshold.
Claim 19: further comprising comparing the long-term popularity track to a predetermined threshold, and determining that the long-term popularity track exceeds the predetermined threshold.  
The identified limitations for claims 1-23 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the above are found to correspond to the category(ies) of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims clearly recite mathematical formulas and/or calculations as part of the prediction analysis.;
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite elements that are directed to predicting popularity of digital media, e.g. a product, for use by content producers in promoting/marketing content to users which is part of at least marketing or sales activities and analysis (e.g. Spec1: [0004]: “For instance, certain content may have longer lifespan compared to other content, and may be referred to "evergreen" content. Because evergreen content maintains Attorney Docket No.: 2210253.00129US2popularity over an extended period of time and is reliably of interest to the public, understanding the characteristics of evergreen content may help content producers generate content that gives an audience a better reading experience and attracts more traffic to the content and/or a particular website. Content producers may use evergreen articles to regularly re-promote on social media,5 update content and statistics when new data is available, and/or serve as context linking URLs and references when editing new articles.”); and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite steps that include data observations, evaluations, e.g. mathematical calculations and analyses, and/or judgements capable of being performed mentally and/or using pen and paper. 
Step 2A – Prong 2: Claims 1-23 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A digital media prediction system comprising: at least one computer processor configured to perform popularity predictions in the digital media prediction system; and at least one electronic storage medium storing instructions that, when executed by the at least one computer processor, cause the at least one computer processor to:” (claim 1 [dependents 2-11]), “electronically…by at least one computer processor…” (claim 12 [dependents 13-16 and 21]), “A digital media prediction system comprising: at least one computer processor configured to perform popularity predictions in the digital media prediction system; and at least one electronic storage medium storing instructions that, when executed by the at least one computer processor, cause the at least one computer processor to:” (claims 17 [dependents 18-20, 22-23]), “electronically display the long-term popularity track on a graphical user interface.” (claims 1, 12, 17 [dependents 2-11, 13-16, 18-23]), however the aforementioned elements at most amount to generic computer components, i.e. computer processor, memory/storage, and/or display, used to “apply” the abstract idea on a general purpose computer, finding that the mere attempt at technical terminology of “electronically” performing the steps, that are otherwise part of the abstract idea, is merely an attempt to use a general purpose computer to “apply” the abstract idea in a technological environment (MPEP 2106.05(f)) and thus fails to integrate the abstract idea into a practical application;
“electronically track and collect data associated with user activity associated with the digital media from at least one client device for storage in the at least one electronic database” (claim 1 [dependents 2-11]), “electronically collect digital media from at least one digital media content source for storage in at least one electronic database;” (claim “electronically collecting, by at least one computer processor configured to perform popularity predictions in a digital media prediction system, digital media from at least one digital media content source for storage in at least one electronic database” (claim 12 [dependents 13-16 and 21]), and “electronically collect digital media from at least one digital media content source for storage in at least one electronic database;” (claims 17 [dependents 18-20, 22-23]), however the aforementioned “electronically” tracking and collecting of data from a “content source” or “client device” “for storage in at least one electronic database” at most amounts to retrieving data, e.g. over a network, and storage on a general purpose computer which is merely insignificant extra-solution activity, e.g. data gathering activity (MPEP 2106.05(g)) and thus fails to integrate the abstract idea into a practical application;
“wherein the user activity is obtained in real-time from the at least one client device.” (claim 5), however the aforementioned element(s) at most amount to the retrieving of data over a network which is merely insignificant extra-solution activity, e.g. data gathering activity  (MPEP 2106.05(g)) and thus fails to integrate the abstract idea into a practical application;
“wherein the user activity is archived activity that originated from the at least one client device.” (claim 6), however the aforementioned element(s) are merely descriptive of the source of the archived/stored data which at most amounts to an attempt to limit the abstract idea to particular technological environment (MPEP 2106.05(h): “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data)”) and/or is merely insignificant extra-solution activity, e.g. data gathering activity including receiving data over a network (MPEP 2106.05(g)).
Step 2B: Claims 1-23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to hat include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to predicting popularity of digital media using mathematical calculations/equations to calculate a popularity track, e.g. trend line / time-series analysis (e.g. Fig. 6).
	Claims 1-23 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huberman et al. (US 8,296,253) in view of Veeraragavanet al. (US 9,984,330).
Concerning claims 1, Huberman discloses a digital media prediction system comprising at least one computer processor configured to perform popularity predictions in the digital media prediction system; and at least one electronic storage medium storing instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: (Huberman, Fig. 9, Ele. 122 and 124; col. 3:14-30: “The management system 10 includes a content popularity prediction system 14 that is able to predict the future popularity (e.g., the number of views, downloads, or clicks) of individual contents (e.g., products, articles, and files) over time from early observations of the initial popularity of those contents and the aggregate user access history of the web site 12.”): 
Electronically collect digital media from at least one digital media content source for storage in at least one electronic database (Huberman, col. 3, lines 42-45, user-selectable content for websites, that is selected from a database 18;) (Examiner notes for clarity of the record that “for storage” is merely an intended use of the collection of data by the system and any active “storage” of this collected data is not required within the scope of the claimed limitation); 
Electronically track and collect data associated with user activity data associated with the digital media from at least one client device for storage in the at least one electronic database; (Huberman, col. 3, lines 59-66, i.e., historical data characterizing the user’s interactions with the website, including user selections of content…data collected and analyzed; also, as for updating, col. 4, lines 3-4, this data is refreshed on a regular cycle, e.g., every 5 minutes; c.4:3-35: “For example, a user-selectable content in a variable content slot at the top of a web page typically draws more attention than a similar user-selectable content. If the prioritization ordering of the contents changes, the user selectable contents in the variable content slots of the web page are changed as needed in the following refresh of the page to reflect the changed prioritization order. FIG. 2 shows an embodiment of a method by which the management system 10 manages the web site 
Electronically analyze the collected digital media and user activity data to determine at least one characteristic associated with the digital media (Huberman, col. 4, lines 19-33, i.e., the content popularity prediction system determines the historical popularity value; c.5:40-67: “As explained above, the content popularity prediction system 14 performs an initial training process in which data on the popularity growth of past contents on the web site 12 are collected (FIG. 3, block 40). The term “popularity” refers to a metric that measures the number of times that an online content is selected or otherwise accessed by users of the web site 12. The actual metric may vary depending on the content and the way in which users interact with the content. For example, the popularity metric may measure the number of actual user selections (e.g., clicks or impressions) of the con tent or it may measure a score or vote that is given by users to the content….In the process of modeling the relationship between the popularity of a given online content and its age, the content popularity prediction system 14 may have to normalize the historical data describing user accesses to the user-selectable online content.”; c.4: 55-65: “The modeling phase involves determining a baseline relationship between content popularity as a func tion of content age based on the collected historical training data.”); 
electronically update2 a prediction model using the obtained data associated with the user activity data and the determined at least one characteristic, wherein the prediction model comprises parameters that define3 a minimum average monthly count of the user activity and control4 a normalized accumulated count of the user activity (Huberman, col. 5, lines 35-40, adds the data associated with the new content to the training set, “The content popularity prediction system 14 also adds the data associated with the new content to the training set, which incrementally improves the calibration of the baseline parameters (FIG. 3, block 60).”; col. 4, lines 49-65, i.e., prediction system models growth of popularity on …an average baseline best expectation for the content (i.e., minimum avg views/mo) and Fig. 5, i.e., average normalized popularities for all contents (normalized accumulated number of views; c.5: 1-5: “The content popularity prediction system 14 then calibrates the baseline parameters of the predictive model based on the transformed historical data (FIG. 3, block 48).”; c.5:20-36: “The content popularity prediction system 14 determines the future popularity of the content based on its present age and the baseline function value as determined for that age in the modeling phase (FIG.3, block56). In this process, the present value of the popularity typically is multiplied by the baseline scalar to arrive at the popularity at the later time.”; c.11:26-35: In addition, the noise term that describes the fluctuations is additive with respect to the average baseline only after a logarithmic transformation of the popularities.”; c.11:45-50: “The parameters defined in the prediction models were found through linear regression (Bo and Oo) and sample averaging (C. and P), respectively. “; c.6:53-c.7:12: Eq. (1) and “where N(t) is the popularity of a particular content at time t. The factor r(t,t) accounts for the linear relationship found between the log-transformed popularities at different times. The parameters is a noise term that accounts for the natural variances in individual content dynamics beyond the expected trend, and in the model it is drawn from a fixed distribution with mean 0. This term describes the randomness observed in the data. As shown in equation (1), the noise term is additive on the log-scale of popularities. This is justified by the fact that the strongest correlations were found on this transformed scale.”; c.10:1-15: “The growth profile is calculated on the training set as the average of the relative popularities of the  as normalized by the final popularity at the reference, t:” and Eq. 11; c.13:11-16: “This fact is further illustrated by FIG. 5, which shows the average normalized popularities for all contents. This is cal culated by dividing the popularity counts of individual con tent by their reference popularities on day 30, and averaging the resulting normalized functions overall content.”, in other words Huberman’s  reference parameter(s) “controls” the “normalization” calculation; c.10:25-31: “The growth profiles for Youtube and Digg were measured and the resulting measurements are shown in FIG. 5. In particular, FIG. 5 shows the average normalized popularities of contents for Youtube and Digg by the popularity at day 30.”: c.9:61-c.10:25:  “In some embodiments, the content popularity prediction system 14 models the linear relationship between the popu larity of a content at a given time and the popularity at a later time (see equation (1)) based on average growth profiles devised from the training set”; Huberman, col. 4, lines 53-57, content popularity prediction system 14 models the growth of the popularity by a random process that is the result of an average baseline best expectation for the content (for the selected time period), plus a random noise term that encapsulates the content's individual deviation from the average). 
electronically calculate a long-term popularity track by executing the prediction model (Huberman, col. 5, lines 15-36, determines the future popularity of the particular content at a time in the future from the current time; c.10, equations 11-12);  
Huberman does not explicitly teach: 
electronically compare the long-term popularity track to a predetermined threshold;
determine that the long-term popularity track exceeds the predetermined threshold.
display the long-term popularity track on a graphical user interface;
Although Huberman describes presenting information through a user interface (col. 15, lines 37-43), Huberman fails to clearly describe that the “long-term popularity track” is displayed
However, Veeraragavanet, in analogous art of predicting popular/trending content, discloses: 
electronically compare the long-term popularity track to a predetermined threshold;determine that the long-term popularity track exceeds the predetermined threshold. (Veeraragavanet, col. 5, lines 24-33, comparison against threshold);
display the long-term popularity track on a graphical user interface; (Veeraragavanet, col. 10, lines 11-14, presenting the trending digital entity to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have determined a classification such as trending or not, by comparing a value to a threshold as in Veeraragavanet in the system of Huberman.  One of ordinary skill in the art would have been motivated to do so for the benefit of making a decision based on having met a criteria that has been identified as a driver for the decision, as suggested by Veeraragavanet classification of certain electronic media as predictive trending digital entities. (MPEP 2143G). 
Furthermore, it would have been obvious to combine the teachings of Huberman and Veeraragavanet, as described above, in the same field of predicting content popularity and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Huberman (col. 15, lines 37-43) describing providing an user interface to display data and providing popularity predictions that are comparable (c.12: 60-67: “In FIG. 7 the relative squared error (QRE) is plotted as a function of the actual popularity, expressed as the fraction of reference value N(t). The plots are averages over all content in the test set, and over times t, in hourly increments up to t. This means that the predictions across Youtube and Digg become comparable,”) and Veeraragavanet describing a predictive trending engine comprises a predictive model, such as neural network, time series, or regression model, and is operable to determine predictive scores and predictive thresholds for digital entities based on historical scores (i.e., average monthly count) and the context of the historical scores (normalized accumulated count of the user activity) (col. 3, lines 22-28), the results of the combination were predictable (MPEP 2143 A).

Concerning claim 2, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the digital media is a digital article posted on a webpage (Huberman, col. 3, lines 15-25, i.e., a web site form which user-selectable online content is accessible).
Concerning claim 3, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the user activity comprises the views of the digital media (Huberman, col. 3, lines 14-29, i.e., predicts future popularity, e.g., number of views).
Concerning claim 4, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the user activity comprises the shares of the digital media with other users of a social media platform (Huberman, col. 5, lines 46-54, The actual metric may vary depending on the content and the way in which users interact with the content…e.g., it may measure a score or vote that is given by users to the content).
Concerning claim 5, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the user activity is obtained in real-time from the at least one client device  (Huberman, col. 4, lines 3-4, this data is refreshed on a regular cycle, e.g., every 5 minutes).
Concerning claim 6, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the user activity is archived activity that originated from the at least one client device (Huberman, col. 4, lines 40-50, data collected and stored as training data, and col. 5, lines 38-40, i.e., adds the data associated with new content to the training set).
Concerning claim 7, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the at least one characteristic is a topic of the digital media (Huberman, col. 3, lines 16, topic tiles).
Concerning claim 8, Huberman does not disclose, however Veeraragavanet discloses the digital media prediction system of claim 1, wherein the predetermined threshold defines a minimum number of digital media views (Veeraragavanet, col. 4, e.g., lines 59, i.e., number of views).
Concerning claims 12 and 17, Huberman discloses the method/system of predicting digital media popularity, comprising: 
[at least one computer processor configured to perform popularity predictions in the digital media prediction system; and at least one electronic storage medium storing instructions that, when executed by the at least one computer processor, cause the at least one computer processor to:] 
Electronically collecting, by at least one computer processor configured to perform popularity predictions in a digital media prediction system, digital media from at least one digital media content source for storage in the at least one electronic database (Huberman, col. 3, lines 42-45, user-selectable content for websites, that is selected from a database 18; Fig. 9, Ele. 122 and 124; col. 3:14-30: “The management system 10 includes a content popularity prediction system 14 that is able to predict the future popularity (e.g., the number of views, downloads, or clicks) of individual contents (e.g., products, articles, and files) over time from early observations of the initial popularity of those contents and the aggregate user access history of the web site 12.”) (Examiner notes for clarity of the record that “for storage” is merely an intended use of the collection of data by the system and any active “storage” of this collected data is not required within the scope of the claimed limitation); 
Electronically analyzing, by the at least one computer processor, the digital media using a prediction model to determine at least one characteristic associated with the digital media, (Huberman, col. 4, lines 19-33, i.e., the content popularity prediction system determines the historical popularity value; c.5:40-67: “As explained above, the content popularity prediction system 14 performs an initial training process in which data on the popularity growth of past contents on the web site 12 are collected (FIG. 3, block 40). The term “popularity” refers to a metric that measures the number of times that an online content is selected or otherwise accessed by users of the web site 12. The actual metric may vary depending on the content and the way in which users interact with the content. For example, the popularity metric may measure the number of actual user selections (e.g., clicks or impressions) of the con tent or it may measure a score or vote that is given by users to the content….In the process of modeling the relationship between the popularity of a given online content and its age, the content popularity prediction system 14 may have to normalize the historical data describing user accesses to the user-selectable online content.”; c.4: 55-65: “The modeling phase involves determining a baseline relationship between content popularity as a func tion of content age based on the collected historical training data.”) 
wherein the prediction model comprises parameters that define a minimum average monthly number of views of the digital media and control a normalized accumulated number of views of the digital media (Huberman, col. 5, lines 35-40, adds the data associated with the new content to the training set, “The content popularity prediction system 14 also adds the data associated with the new content to the training set, which incrementally improves the calibration of the baseline parameters (FIG. 3, block 60).”; col. 4, lines 49-65, i.e., prediction system models growth of popularity on …an average baseline best expectation for the content (i.e., minimum avg views/mo) and Fig. 5, i.e., average normalized popularities for all contents (normalized accumulated number of views; c.5: 1-5: “The content popularity prediction system 14 then calibrates the baseline parameters of the predictive model based on the transformed historical data (FIG. 3, block 48).”; c.5:20-36: “The content popularity prediction system 14 determines the future popularity of the content based on its present age and the baseline function value as determined for that age in the modeling phase (FIG.3, block56). In this process, the present value of the popularity typically is multiplied by the baseline scalar to arrive at the popularity at the later time.”; c.11:26-35: In addition, the noise term that describes the fluctuations is additive with respect to the average baseline only after a logarithmic transformation of the popularities.”; c.11:45-50: “The parameters defined in the prediction models were found through linear regression (Bo and Oo) and sample averaging (C. and P), respectively. “; c.6:53-c.7:12: Eq. (1) and “where N(t) is the popularity of a particular content at time t. The factor r(t,t) accounts for the linear relationship found between the log-transformed popularities at different times. The parameters is a noise term that accounts for the natural variances in individual content dynamics beyond the expected trend, and in the model it is drawn from a fixed distribution with mean 0. This term describes the randomness observed in the data. As shown in equation (1), the noise term is additive on the log-scale of popularities. This is justified by the fact that the strongest correlations were found on this transformed scale.”; c.10:1-15: “The growth profile is calculated on the training set as the average of the relative popularities of the contents of a given age t, as normalized by the final popularity at the reference, t:” and Eq. 11; c.13:11-16: “This fact is further illustrated by FIG. 5, which shows the average normalized popularities for all contents. This is cal culated by dividing the popularity counts of individual con tent by their reference popularities on day 30, and averaging the resulting normalized functions overall  in other words Huberman’s  reference parameter(s) “controls” the “normalization” calculation; c.10:25-31: “The growth profiles for Youtube and Digg were measured and the resulting measurements are shown in FIG. 5. In particular, FIG. 5 shows the average normalized popularities of contents for Youtube and Digg by the popularity at day 30.”: c.9:61-c.10:25:  “In some embodiments, the content popularity prediction system 14 models the linear relationship between the popu larity of a content at a given time and the popularity at a later time (see equation (1)) based on average growth profiles devised from the training set”; Huberman, col. 4, lines 53-57, content popularity prediction system 14 models the growth of the popularity by a random process that is the result of an average baseline best expectation for the content (for the selected time period), plus a random noise term that encapsulates the content's individual deviation from the average). 
Electronically calculating, by the at least one computer processor, a long-term popularity track using the analysis of the digital media (Huberman, col. 5, lines 15-36, determines the future popularity of the particular content at a time in the future from the current time; c.10, equations 11-12); 
Huberman does not explicitly teach: 
Electronically displaying the long-term popularity track on a graphical user interface 
Although Huberman describes presenting information through a user interface (col. 15, lines 37-43), Huberman fails to clearly describe that the “long-term popularity track” is displayed
However, Veeraragavanet, in analogous art of predicting popular/trending content, discloses: 
Electronically displaying the long-term popularity track on a graphical user interface (Veeraragavanet, col. 10, lines 11-14, presenting the trending digital entity to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Veeragavanet including display the popularity track on a GUI in Veeraragavanet in the system of Huberman.  One of ordinary skill in the art would have been motivated to do so for the benefit of making a decision based on having met a criteria that has been identified as a driver for the decision, as suggested by Veeraragavanet classification of certain electronic media as predictive trending digital entities. (MPEP 2143G). 
 (c.12: 60-67: “In FIG. 7 the relative squared error (QRE) is plotted as a function of the actual popularity, expressed as the fraction of reference value N(t). The plots are averages over all content in the test set, and over times t, in hourly increments up to t. This means that the predictions across Youtube and Digg become comparable,”) and Veeraragavanet describing a predictive trending engine comprises a predictive model, such as neural network, time series, or regression model, and is operable to determine predictive scores and predictive thresholds for digital entities based on historical scores (i.e., average monthly count) and the context of the historical scores (normalized accumulated count of the user activity) (col. 3, lines 22-28), the results of the combination were predictable (MPEP 2143 A).

Concerning claims 13 and 18, Huberman in view of Veeraragavanet discloses parent claims 12 and 17 as described above, Huberman further teaches: wherein the digital media is a digital article posted on a webpage (Huberman, col. 3, lines 15-25, i.e., a web site form which user-selectable online content is accessible).
Concerning claims 14 and 19, Huberman in view of Veeraragavanet discloses parent claims 12 and 17 as described above, Veeraragavanet further teaches: further comprising comparing the long-term popularity track to a predetermined threshold, and determining that the long-term popularity track exceeds the predetermined threshold (Veeraragavanet, col. 5, lines 24-33, comparison against threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have determined a classification such as trending or not, by comparing a value to a threshold as in Veeraragavanet in the system of Huberman.  One of ordinary skill in the art would have been motivated to do so for the benefit of making a decision based on having met a criteria that has been identified as a driver for the decision, as suggested by Veeraragavanet classification of certain electronic media as predictive trending digital entities. (MPEP 2143G). 
 (c.12: 60-67: “In FIG. 7 the relative squared error (QRE) is plotted as a function of the actual popularity, expressed as the fraction of reference value N(t). The plots are averages over all content in the test set, and over times t, in hourly increments up to t. This means that the predictions across Youtube and Digg become comparable,”) and Veeraragavanet describing a predictive trending engine comprises a predictive model, such as neural network, time series, or regression model, and is operable to determine predictive scores and predictive thresholds for digital entities based on historical scores (i.e., average monthly count) and the context of the historical scores (normalized accumulated count of the user activity) (col. 3, lines 22-28), the results of the combination were predictable (MPEP 2143 A).



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al. US20100241597A1 describing dynamic estimation of the popularity of web content; Carmel et al. US 20110302103 A1 describing prediction popularity of user-generated content; Bagga et al. US 20130311408 A1 describing determining and predicting popularity of content; Koudas et al. US 20090319518 A1 describing method and system for information discovery and text analysis including popularity estimation using statistical caluclations; Morris et al. US 9122989 B1 describing analyzing website content or attributes and predicting popularity; J. Xu, M. van der Schaar, J. Liu and H. Li, "Forecasting Popularity of Videos Using Social Media," in IEEE Journal of Selected Topics in Signal Processing, vol. 9, no. 2, pp. 330-343, March 2015, doi: 10.1109/JSTSP.2014.2370942.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

		
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When citing Applicant’s specification in this office action Examiner cites to Applicant’s Pre-Grant Publication US20190362367A1 for ease of reference. 
        2 E.g. Spec describing using new data as part of the training set to update parameters of the model: [0070]: “Application of the model to a second set of digital media, such as the collected (or archived) set of digital media may be analyzed and it may be determined that one or more of α, β, and γ require updating to accurately predict evergreen media from the second set.”
        3 Examiner notes that the BRI of “parameters that define” is any parameter, variable, etc. used in the formula/calculation of “a minimum average monthly count of the user activity”
        4 E.g. Merriam Webster (https://www.merriam-webster.com/dictionary/control) defines “control” as: “: to direct the actions or function of (something) : to cause (something) to act or function in a certain way”, in other words under the BRI a parameter that “controls” a normalization (noting “a normalized accumulated count of the user activity” is represented as an equation in claim 9) is merely any parameter of the normalization function that causes or results in the calculation of the normalized value(s)